4 So.3d 1289 (2009)
Mohssen JALILEYAN, Appellant,
v.
Laden JALILEYAN, Appellee.
No. 4D07-3882.
District Court of Appeal of Florida, Fourth District.
April 1, 2009.
Norman Malinski of the Law Offices of Norman Malinski, P.A., Aventura, for appellant.
Richard J. Burton and Peter J. Solnick, Aventura, for appellee.
TAYLOR, J.
Mohssen Jalileyan, the former husband, appeals the trial court's Final Judgment for Dissolution of Marriage, asserting that the trial court erred in distributing the marital assets unequally and in taking into account unenforceable provisions of postnuptial agreements when considering equitable distribution. We reverse, because the final judgment shows that the trial court made an unequal distribution of the marital assets, mainly by awarding the marital residence to the former wife, yet failed to make factual findings to explain or justify the disproportionate equitable distribution. See § 61.075(3), Fla. Stat. (requiring that the trial court's distribution of marital assets and marital liabilities be supported by "factual findings in the judgment or order based on competent substantial evidence ..."). On remand, the trial court must redistribute the assets or make factual findings necessary to support an unequal distribution. See Montalvo v. Montalvo, 949 So.2d 350, 351 (Fla. 4th DCA 2007).
Reversed and Remanded.
STEVENSON and MAY, JJ., concur.